DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “correlation of at least a portion of the plurality of antenna elements” recited in claim 1, lines 7-8 is vague because it is unclear of how physical elements can be correlated? In accordance to the present invention, the received signals by the antenna elements are being correlated (e.g. [0035]), not the antenna elements as claimed. Moreover, the recitations of “an antenna controller” (line 9) and “a range Doppler mapping unit (line 10) are vague because they do not provide any useful purpose.
	The recitation of “capable of” recited in claim 2, line 4 is indefinite because it is not a positive limitation.
	The recitation of claim 11 appears to be incomplete because it does not end with a period.
The recitation of “a digital processing unit; a range Doppler mapping module” recited in claim 12, lines 8-9 is vague because they do not provide any useful purpose and it is unclear of how they are related and connected to other elements of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2017/0256855) in view of Brookner et al (US 2016/0054439).
Regarding independent claim 1, Robinson, as shown in figure 4, teaches hybrid radar system (425, [0026]), comprising: a transmit antenna array configured to generate a radio frequency (RF) beam covering an azimuth field of view and scanning a range of elevation angles (400, [0031], [0034]); a receive antenna array configured to receive a reflected RF beam from an environment (400, [0031], [0034]); a transceiver coupled to the transmit antenna array and the receive antenna array (402 and 404, [0034]); an azimuth detection module coupled to the transceiver and configured to identify an azimuth angle of arrival upon detection of a target from the environment by correlation of at least a portion of the plurality of antenna elements (401, [0034], [0005], [0009]); an antenna controller coupled to the transceiver (401). Robinson fails to teach a range Doppler mapping unit coupled to the antenna controller. However, it is noted that the recited “antenna controller” and “range Doppler mapping unit” do not provide any useful purpose and therefor, they are not given any patentable weight. Moreover, Brookner, from the same field of endeavor and as shown in fig. 1, teaches an antenna controller (12 and 20) coupled to the transceiver (14a-14n) and a range Doppler mapping unit (12) coupled to the antenna controller. See [0054]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robison by employing the teachings as taught by Brookner so as to detect Doppler effect and removal thereof (Brookner: [0054]).
	Regarding dependent claim 2, Robinson as modified by Brookner further teaches a transmit phase shifter module coupled to the transmit antenna array; and a receive phase shifter module coupled to the receive antenna array, wherein settings of the transmit phase shifter module are capable of being used to control the receive phase shifter module. See Brookner: [0016], [0064] and [0065].
Regarding dependent claim 3, Robinson as modified by Brookner further teaches wherein the transmission beam is a fan beam and the elevation angles are incremented to cover an elevation field of view. See Robinson: [0031].
Regarding dependent claim 4, Robinson as modified by Brookner further teaches wherein the azimuth detection module is further configured to correlate signal strength of received signals. See Robinson: [0010] and [0041] (power of the received signals are signal strength of the received signals).
Regarding dependent claim 5, Robinson as modified by Brookner further teaches wherein the receive antenna array comprises a plurality of rows of antenna elements.
See Robinson: [0034] (“Antenna 400 may be a directive planar array antenna comprised of a plurality of individual antenna elements 413m,n orthogonally arranged in N rows 410 and M columns 415.”).
Regarding dependent claim 6, Robinson as modified by Brookner further teaches wherein the azimuth detection module is further configured to determine an azimuth angle of arrival as a function of a configuration of a portion of the plurality of rows of antenna elements. See Robinson: [0034] (“Antenna 400 may be a directive planar array antenna comprised of a plurality of individual antenna elements 413m,n orthogonally arranged in N rows 410 and M columns 415” and “the system records its angle of arrival (AoA) with respect to antenna 400, by virtue of it being located within the small overlap angular region, and optionally a frequency of the received signal.”).
Regarding dependent claim 7, Robinson as modified by Brookner further teaches wherein the azimuth detection module is further configured to analyze a first signal returned from a first target received in a first row of the plurality of rows of antenna elements by comparing signal strengths received at antenna elements in the first row to signal strengths received at other rows in the plurality of rows of antenna elements.
See Brookner: [0042] (“If fan beam signals output from 540 from each row and column are channelized, the cross-correlation operation performed by cross-correlator 550 is performed for each like channel. The fan beam signals output from 540 can be filtered by a power thresholding filter, similar to 555, prior to cross-correlation to reduce the number of cross-correlations done, since each fan beam may be cross-correlated with every fan beam in the other direction.”).
Regarding independent claim 8, Robinson, as shown in figure 4, teaches a method of operating a radar system ([0026]), comprising: setting an elevation angle on a transmit antenna array ([0031] and [0034]); transmitting radar signals at the elevation angle, each of the radar signals having an azimuth bandwidth covering an azimuth field of view ([0031] and [0034]); detecting a target by returned radar signals received at a receive antenna array ([0031] and [0034]); correlating one or more portions of the returned radar signals; and identifying an azimuth angle of arrival based on the one or more correlated portions of the returned radar signals ([0005], [0009] and [0034]). Robinson fails to teach phase shifters for setting an elevation angle on a transmit antenna array. However, Brookner, from the same field of endeavor, teaches variable phase shifters for setting an elevation angle on a transmit antenna array ([0016], [0064] and [0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robison by employing the teachings as taught by Brookner so as to control the transmit antenna array to cover desired elevation angle (Brookner: [0016], [0064] and [0065]). 
Regarding dependent claim 9, Robinson as modified by Brookner further teaches generating a range Doppler mapping for the target based on the identified azimuth angle of arrival. See Brookner: [0054].
Regarding dependent claim 11, Robinson as modified by Brookner further teaches wherein the transmitted radar signals comprise an elevation beamwidth and an azimuth beamwidth. Brookner: [0052] and [0056]. Robinson as modified by Brookner does not particular teach the azimuth beamwidth being greater than the elevation beamwidth. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the invention of Robison as modified by Brookner to use a higher beamwidth for azimuth scanning than the beamwidth for elevation scanning so as to effectively scan and achieve a wider azimuth angles.
Regarding independent claim 12, Robinson, as shown in figure 4, teaches a radar system, comprising: a transmit antenna having a plurality of antenna elements arranged in rows and columns (400, [0031], [0034]); a receive antenna having a plurality of antenna elements arranged in rows and columns (400, [0031], [0034]); a transceiver coupled to the transmit antenna and the receive antenna, the transceiver configured to control transmit beams having an azimuth fan beam (402, 404, [0009], [0031], [0034]); and a processing unit (401), comprising: a digital processing unit (401) and an azimuth detection module coupled to the transceiver and configured to process received signals and identify an azimuth angle of arrival by correlating signals received at antenna elements in rows of the receive antenna ([0005] and [0009]). Robinson fails to teach a range Doppler mapping module. However, it is noted that the recited “range Doppler mapping module” does not provide any useful purpose and therefore, it is not given any patentable weight. Moreover, Brookner, from the same field of endeavor and as shown in fig. 1, teaches an antenna controller (12 and 20) coupled to the transceiver (14a-14n) and a range Doppler mapping unit (12) coupled to the antenna controller. See [0054]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robison by employing the teachings as taught by Brookner so as to detect Doppler effect and removal thereof (Brookner: [0054]).
Regarding dependent claim 13, Robinson as modified by Brookner further teaches a transmit phase shifter module coupled to the transceiver and to the transmit antenna, wherein the transmit phase shifter module is configured to transmit a signal having an elevation beamwidth and an azimuth beamwidth. See Brookner: [0016], [0064] and [0065]. Robinson as modified by Brookner does not particular teach the azimuth beamwidth being greater than the elevation beamwidth. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the invention of Robison as modified by Brookner to use a higher beamwidth for azimuth scanning than the beamwidth for elevation scanning so as to effectively scan and achieve a wider azimuth angles.
Regarding dependent claim 15, Robinson as modified by Brookner further teaches a receive phase shifter module coupled to the transceiver and to the receive antenna. See Brookner: [0016], [0064] and [0065].
Regarding dependent claim 16, Robinson as modified by Brookner further teaches an azimuth detection module configured to determine an azimuth angle of arrival as a function of rows of antenna elements in the receive antenna by correlating signal strengths of signals received at the receive antenna to identify the azimuth angle of arrival. See Robinson: [0034] (“Antenna 400 may be a directive planar array antenna comprised of a plurality of individual antenna elements 413m,n orthogonally arranged in N rows 410 and M columns 415” and “the system records its angle of arrival (AoA) with respect to antenna 400, by virtue of it being located within the small overlap angular region, and optionally a frequency of the received signal.”) and [0036]: (“In some implementations, after an AoA of an incident signal is determined in azimuth and elevation, the operation of array antenna 400 may switch to a focused mode by adjusting the time delays introduced by time shifters 412 such that many rows and columns, perhaps all rows and columns, are used to create a beam in that determined AoA direction with greater sensitivity (proportional to the number of elements used to form the beam.”) and Brookner: [0041]: (“In some implementations, the dispersive nature of the rows of the array antenna may be used to generate a stack of beams in azimuth.”).
Regarding dependent claim 17, Robinson as modified by Brookner further teaches wherein the determined azimuth angle of arrival is used to perform elevation monopulse to generate a multi-dimensional range Doppler mapping. See Brookner: [0054] and [0055].

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2017/0256855) in view of Brookner et al (US 2016/0054439) and further in view of Andrews (US 9,297,896).
Regarding dependent claim 10, Robinson as modified by Brookner teaches all subject matter claimed except to further teach incrementing the elevation angle through a series of angles; scanning for the returned radar signals at each incremented elevation angle; and constructing an elevation field of view based on the scanned radar signals. However, Andrews, from the same field of endeavor, teaches incrementing the elevation angle through a series of angles; scanning for the returned radar signals at each incremented elevation angle; and constructing an elevation field of view based on the scanned radar signals. See Andrews: [0056]-[0058]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robinson as modified by Brookner by employing the teachings as taught by Andrews so as effectively scan through a plurality of elevation and azimuth angles. Andrews: [0056]-[0058] and abstract.
Regarding dependent claim 14, Robinson as modified by Brookner teaches all subject matter claimed except to further teach incrementing the elevation angles over a range of values to cover an elevation field of view. However, Andrews, from the same field of endeavor, teaches incrementing the elevation angles over a range of values to cover an elevation field of view. See Andrews: [0056]-[0058]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robinson as modified by Brookner by employing the teachings as taught by Andrews so as effectively scan through a plurality of elevation and azimuth angles. Andrews: [0056]-[0058] and abstract.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2017/0256855) in view of Brookner et al (US 2016/0054439) and further in view of Rostomyan (US 2021/0296783).
Regarding dependent claim 18, Robinson as modified by Brookner teaches all subject matter claimed except to further teach wherein the transmit phase shifter module and the receive phase shifter module are millimeter integrated circuits (MMICs). However, implementing the transmit phase shifter module and the receive phase shifter module in the (MMICs) is notoriously well-known in the art of digital communications. For example, Rostomyan teaches phase shifters in the MMICs. See Rostomyan: [0101]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robinson as modified by Brookner by implementing the phase shifters in the MMICs as taught by Rostomyan in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option to use an alternative and well-known phase shifters.
	Regarding dependent claims 19-20, Robinson as modified by Brookner teaches all subject matter claimed except to further teach using the radar system in MIMO system. However, using the radar system in MIMO is notoriously well-known in the art of digital communications. For example, Rostomyan teaches using the radar system in MIMO system with virtual channels. See Rostomyan: [0090]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robinson as modified by Brookner by using the radar system in MIMO system as taught by Rostomyan since it is just a matter of intended use of the radar system. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Emami et al (US 2017/0029107), Ray (US 2020/0412424) and Slobodyanyuk et al (US 2021/0373127) are cited because they are pertinent to the method and apparatus for operating radar system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636